                             Case 1:20-cv-04660-GHW Document 14 Filed 10/08/20 Page 1 of 2
                                                                                                                               OGLETREE, DEAKINS, NASH,
                                                                                                                               SMOAK & STEWART, P.C.
                                                                                                                               Attorneys at Law
                                                                                                                               10 Madison Avenue, Suite 400
                                                                                                                               Morristown, NJ 07960
                                                                                                                               Telephone: 973-656-1600
                                                                                                                               Facsimile: 973-656-1611
                                                                                                                               www.ogletree.com



          Steven J. Luckner
          steven.luckner@ogletree.com

                                                                             October 8, 2020

          VIA ECF
          Honorable Gregory H. Woods
          United States District Judge
          Southern District of New York
          500 Pearl Street, Room 2260
          New York, NY 10007

                      Re: Lear v. Royal Caribbean Cruises LTD et al.
                          Case No. 20-cv-4660 (GHW)

          Dear Judge Woods:

                  This firm represents Defendants Royal Caribbean Cruises LTD (“RCCL”), Gregory Brown,
          Robert Kling (i/s/a Robert King) and Grisel Garcia Rodriguez (collectively the “Defendants”) in the
          above-referenced action. During the pre-motion conference held before Your Honor on September 30,
          2020 a briefing schedule was set for Defendants’ 12(b)(2) motion to dismiss for lack of personal
          jurisdiction or alternatively to transfer venue. The motion schedule was set as follows: moving papers
          to be filed on October 9, 2020; opposition papers to be filed by October 23, 2020; reply papers to be
          filed on October 30, 2020.

                  The parties have recently engaged in settlement discussions and would like to push back the
          briefing schedule for two weeks, as set forth below, to allow the parties time to complete settlement
          negotiations:

                                Moving papers to be filed on October 23, 2020;
                                Opposition papers to be filed on November 6, 2020;
                                Reply papers, if any, to be filed on November 13, 2020.

                      No other currently scheduled dates will be affected by this change.

                      If the Court has any questions, please do not hesitate to contact the undersigned.




                                         A South Carolina Professional Corporation        Peter O. Hughes      New Jersey Managing Shareholder
Atlanta ▪ Austin ▪ Berlin (Germany) ▪ Birmingham ▪ Bloomfield Hills ▪ Boston ▪ Charleston ▪ Charlotte ▪ Chicago ▪ Cleveland ▪ Columbia ▪ Dallas ▪ Denver ▪ Detroit Metro ▪ Greenville
Houston ▪ Indianapolis ▪ Jackson ▪ Kansas City ▪ Las Vegas ▪ London (England) ▪ Los Angeles ▪ Memphis ▪ Mexico City (Mexico) ▪ Miami ▪ Milwaukee ▪ Minneapolis ▪ Montréal (Canada)
Morristown ▪ Nashville ▪ New Orleans ▪ New York City ▪ Oklahoma City ▪ Orange County ▪ Paris (France) ▪ Philadelphia ▪ Phoenix ▪ Pittsburgh ▪ Portland ▪ Raleigh ▪ Richmond
St. Louis ▪ St. Thomas ▪ Sacramento ▪ San Antonio ▪ San Diego ▪ San Francisco ▪ Seattle ▪ Stamford ▪ Tampa ▪ Toronto (Canada) ▪ Torrance ▪ Tucson ▪ Washington
            Case 1:20-cv-04660-GHW Document 14 Filed 10/08/20 Page 2 of 2
Honorable Gregory H. Woods
October 8, 2020
Page 2


                                         Respectfully submitted,

                                         /s/ Steven J. Luckner

                                         Steven J. Luckner

cc: Counsel of Record (via ECF)

                                                                            44510066.1
